DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the remarks filed on 01/04/2022. The Applicant's amendments filed on 01/04/2022 has been entered.  Accordingly, claims 1, 3-4, 9-10, 19 and 20 remain pending, claims 1, 19 and 20 have been amended, claim 17 has been canceled, and claim 23 has been added.
Response to Arguments
Objections to the Drawings
	Applicant's remarks regarding the outstanding IDS objection in the response filed 01/04/2022, have been fully considered but they are not persuasive. 
	It is noted that while that applicant asserts the existence of a partial translation of the Chinese Office Action issued 05/20/2020, there does not exist a certified copy of an English language translation in the file wrapper. Applicant is invited to provide the copy of the certified English translation document of the above referenced Chinese office action they assert has been filed. Additionally, it is noted that applicant has filed an IDS on 10/20/2021 citing a Chinese Office Action issued 08/23/2021, without also providing any certified copy of an English language translation. See the below objection.
Objections to the Drawings
Applicant's remarks filed 01/04/2022 have been fully considered but they are not persuasive.
Applicant asserts that the drawing objection in is improper and should be withdrawn without providing any legal evidence for support for their response.
Applicant is directed to pages 3-4 of the office action mailed 08/31/2021 and also to the below objection. Additionally, applicant is directed to 37 C.F.R. 1.84 & the entirety of MPEP §608.02 drawing standards that the applicant is required to comply.
It is noted that the arguments presented are unsupported by objective evidence. Applicant is reminded that arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). 
Claim Rejections under 35 USC § 112
in light of applicant’s amendments to the claims as filed 01/04/2022, the rejections under 35 USC 112 from the previous office action have been withdrawn.
Claim Rejections under 35 USC § 102
Applicant's arguments filed 01/04/2022, with respect to claim(s) 1 have been fully considered but they are not persuasive.
Applicant argues in the first paragraph of page 14
“…The above claim elements facilitate the setting of the range gate in the second and subsequent examinations and allow blood-flow information at the same position as the first examination to be acquired in the second and subsequent examination. Such claim elements and results are not taught by the '573 publication.”

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “facilitate the setting of the range gate”, “the second and subsequent examination”, “the same position as the first examination”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that “The above claim elements facilitate the setting of the range gate in the second and subsequent examinations and allow blood-flow information at the same position as the first examination to be acquired in the second and subsequent examination”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
	Further, the current construction of the claim language presently requires “store a confirmation position, when a confirmation operation for confirming the position of the second position marker is received from an operator, which indicates the position of the second position marker when the confirmation operation is performed, in a memory circuitry”. The above newly presented limitations require the “second position marker” which is previously recited in the claim to be marker which is to be caused to be “displayed at a corresponding position on a second display image based on the volume data in accordance with a position of the first position marker on the scan area of the ultrasonic image data in the first display image and the correspondence relation”. The first position marker is previously recited in the claim as being indicative of “a position at which blood-flow information is extracted” and the correspondence relation is previously recited in the claim as being a relation “between a position in ultrasonic image data on the three-dimensional area based on the reflected wave and a position in volume data on the subject captured by a different medical-image diagnostic device”. 
None of the above recited claim language in the immediately preceding paragraph clearly recite the setting of or facilitation of setting a “[the] range gate”. E.g., the second position marker is recited generically, as being a “marker” is displayed on a generically recited “second display image” (e.g. generic in terms of there is no recitation of how/by what modality the second display image was acquired or generated, and when the second display image was acquired and/or is generated). Further in example, the second position marker further recited as being displayed at a “position” on the second display image and the position as being a “corresponding position”, and the second position marker is displayed “in accordance with a position of the first position marker” and “the correspondence relation”. Under the broadest reasonable interpretation, the terms recited in the claim are interpreted broadly as they are not reciting a particular type of “blood-flow information” and a specific type of “first” or “second” “position[al] marker[s]”.  Therefore, the claims to not correspond to the applicant’s intended “facilitation” of the “setting of the range gate”. 
Additionally, it is noted that while claim 1 recites a processor as being “configured to…”: “receive, from an operator, an operation to set a first position marker” without positively reciting setting the first position marker; “cause a second position marker to be displayed” without positively reciting a command for actively causing displaying of the second position marker, on that the second marker is “to be”/intended to be displayed; “cause the position of the first position marker to be adjusted” without positively reciting the first position marker being adjusted or adjusting the first position marker; “store a confirmation position, when a confirmation operation for confirming the position of the second position marker is received from an operator” which recites a confirmation position is stored  when a confirmation operation is received from an operator would positively reciting storing a confirmation position nor positively reciting receiving the confirmation operation from the operator and “…when the confirmation operation is performed, in a memory circuitry” without positively reciting performing the confirmation operation in a memory circuit; “when new ultrasonic image data, which is different from the ultrasonic image data, is acquired, cause a new third position marker based on the confirmation position stored in the memory circuit to be displayed” without positively reciting acquiring new ultrasonic data nor positively reciting displaying a new third position marker. Therefore, the above limitations are merely recited as being intended use vs. recited as actual functions being positively performed by the processing circuitry. 
It is noted that the arguments presented are unsupported by objective evidence. Applicant is reminded that arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). 
Drawings
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because one of the four sub-images of image 10 in FIG. 9 lacks any descriptive titles or indicators, while providing reference characters A, B. and C on the other three of the four sub-images of image 10 in FIG. 9.  
Paragraph [0133] from the PG Pub describes in FIG. 9 as having image 10 to be displayed as “cross-sectional images of side A, side B, and side C”. While only the cross-sectional image of side A of the cross-sectional four images shown in FIG. 10 is specifically identified by “the range gate marker 11 and the angle correction marker 12” being displayed on “the cross-sectional image of the side A”. It is not clear in the original image which of the other three are identified as cross-sectional side images B and C, as the specification does not provide any identifying nor descriptive subject matter for B and C other that they are sides of “cross-sectional images”. Additionally, there is no discussion or description of what the remaining image is, that is not cross-sectional image side A, B, or C.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities: “a new third position marker” in line 26. There is no previously positive recitation of “third position data”, accordingly, the recited term in claim should be amended to “a .  Appropriate correction is required.
Claims 19-20 are also objected to for reciting the same limitation as outlined above the objection of claim 1.
Claims 3-4, 9-11 are also objected to due to their dependency from claim 1 in light of the above objection of claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 9-10, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al. (US20160095573, hereafter “Tanaka”).
Regarding claims 1 and 19-20, Tanaka teaches an ultrasonic diagnostic device and method, comprising:
an ultrasonic probe (1 in FIG. 1) configured to conduct ultrasonic scanning on a three-dimensional area of a subject and receives a reflected wave from the subject (“the calculation circuitry 163 acquires, in the volume data, a three-dimensional range corresponding to a three-dimensional scan range which can be scanned by the ultrasonic probe 1” [0080]), an image processing device comprising processing circuitry configured to (18 on FIG. 1), an image processing method comprising (see image processing method in FIG. 19); and
processing circuitry configured to (see the image generation circuitry 14 disclosed in [0044-0049], also see [0064] all processes, including those of image generation circuitry 14, are controlled by control circuitry 18, including guide image data displayed on display 2 is under the control of control circuitry 18 as disclosed in [0094])
acquire a correspondence relation between a position in ultrasonic image data on the three-dimensional area based on the reflected wave and a position in volume data on the subject captured by a different medical-image diagnostic device (“the acquisition circuitry 161 according to the present embodiment acquires the cross-section position information in volume data, which is three-dimensional medical image data, by acquiring a correspondence relation that specifies the position of a cross-section corresponding to a scan cross-section of the ultrasonic probe 1. The above volume data is volume data photographed by a medical diagnostic imaging apparatus of a kind other than an ultrasonic diagnostic” [0052]);
receive, from an operator, an operation to set a first position marker, which indicates a position at which blood-flow information is extracted (see [0066], [0069] where ultrasonic data includes Doppler waveforms indicating blood flow velocity information along a scan line which is the position of a sampling marker as seen in FIG. 4), on a scan area of the ultrasonic image data (“the operator specifies the feature portion in the MPR image data 101 a and the feature portion in the ultrasonic image data 200, for example, using a mouse. As a feature portion, a blood vessel” [0056]) in a first display image ([0107]-[0108] the operator may move the ultrasonic probe 1 by setting an observation area in from a cross-section that is optimal for Doppler waveform collection, containing a color ROI from which blood flow information is highly accurately calculated);
cause a second position marker to be displayed at a corresponding position on a second display image based on at least the volume data (“the acquisition circuitry 161 according to the present embodiment acquires the cross-section position [second] information in volume data, which is three-dimensional medical image data” [0052]) in accordance with a position of the first position marker on the scan area of the ultrasonic image data  in the first display image and the correspondence relation (“by acquiring a correspondence relation that specifies the position of a cross-section corresponding [in accordance with] to a scan cross-section of the ultrasonic probe 1 [ultrasonic image data]…The correspondence relation acquired by the acquisition circuitry 161 is conventionally used for a “simultaneous display function”. The “simultaneous display function” is the function of simultaneously displaying on a screen of the display 2 in real time…two-dimensional X-ray CT image data of X-ray CT volume data having its positions [second position marker] matched with respective corresponding positions [a position of the first position marker] of the two-dimensional ultrasonic image data” [0052-0053]);
cause the position of the first position marker to be adjusted on the first display image based on the ultrasonic image data such that the position of the first position marker on the scan area of the ultrasonic image data in the first display image is adjusted in conjunction ([0099] at the same time the second marker is adjusted, the image generation circuitry 14 may updates the yellow frame 600 into a green frame 600′ seen in ultrasound image data in the right panel of FIGS. 12, 14) with the position of the second position marker ([0099] at the time same time the first position marker is changed, so is the second position marker, see as depicted in FIGS. 12, 14  the green dotted line frame 509 into a green solid line 509′ on the CT volume data 101, [0100] the operator may adjust the line marker/first position marker and the sampling gate/second position marker to be adjusted on the displayed image so that the positions of the respective markers in a guide image may be moved in tandem/in conjunction with one another’s positions) in the second display image based on the volume data ([0100] see FIGS. 12, 14  the positions of the respective markers in the guide image data may be moved in tandem with one another, [0095] as the B mode image data in the right illustration in FIG. 12 is updated, and the position of the frame 500 moves on the basis of the cross-section position information obtained from the correspondence relation so that [0101] the Doppler process circuitry 13 uses the angle between the running line 505 and the line 506 in the CT volume data, [0127] cross-section position information corresponding to the position of a cross-section of cross-section B mode image data generated by the image generation circuitry 14 is acquired in the CT, or another type of imaging modality, volume data  based on a correspondence relation based on the position sensor 4);
store a confirmation position* ([0111]-[0112] once confirmation a marker for a current scan cross-section is superimposed on VR image data of the volume data, indicated by “Yes” for S102, FIG. 19; also see FIG. 7 and [0044], [0050] the image generation circuitry 14 combines character information on various parameters, scales, body marks, and other information with the ultrasonic image data, all of which are stored on the image memory circuitry 15 which stores both the data generated by the B-mode process circuitry 12 and the Doppler process circuitry 13, both of which then can be called up by the operator after diagnosis, and subsequently made into the ultrasonic image data for display via the image generation circuitry 14), indicated by “Yes” in for S103 in FIG. 19), when a confirmation operation for confirming the position of the second position marker is received from an operator ([0111]-[0112] once confirmation for specification of an observation area, indicated by “Yes” in for S103 in FIG. 19), which indicates the position of the second position marker when the confirmation operation is performed ([0112] the calculation circuitry 163 then  calculates in S105 the confirmed position of the specified observation area in the volume data shown as an optimum line/confirmation marker in the volume data, illustrated in FIG. 10), in a memory circuitry ([0062]-[0065] internal memory circuitry 17 stores control programs to perform…image processing, and display processing, and a variety of data such as…various body marks, internal memory circuitry 17 also used for archiving image data stored in the image memory circuitry 15 and from the external apparatus 6, including the volume image data. The request to transfer image data is received by the input circuitry 3 from the operator, the interface circuitry 19 the notifies the external apparatus 6, of a request to transfer image data, the external apparatus 6 in communication the internal memory 17 is stored in the internal memory circuitry 17 by the interface circuitry 19); and 
when new ultrasonic image data, which is different from the ultrasonic image data ([0079] the two-dimensional image data generated by the guide image generation circuitry 164 of the image processor 16, is superimposed, by the image generation circuitry, at a position based on the cross-section/confirmation position information, a marker indicating a current scan cross-section of the ultrasonic probe 1), is acquired, cause a new third** position marker based on the confirmation position stored in the memory circuit to be displayed on a display image that is based on at least any one*** of the new ultrasonic image data and the volume data ([0111]-[0112] the guide image generation circuitry 164 performs processing under the instruction of the control circuitry 18, whereby a marker for a current scan cross-section is superimposed on VR image data of the volume data (Step S102; refer to FIG. 7). Subsequently, the calculation circuitry 163 then determines whether specification of an observation area has been received on the VR image data (Step S103), the calculation circuitry 163 then arranges a double line (corresponding to the sampling gate) and a running line (corresponding to the angle marker) on the optimum line (Step S106; refer to FIG. 10).
*the term “confirmation position” has been interpreted as defined by the applicant in [0172] as is the confirmed position “of the range gate marker 21 on the 2D CT image 20” which is stored as the “confirmation” by the “reception function 173” in S12 of FIG. 14.
**the term “new third position marker” has been interpreted as defined by the applicant in [0177] to be a “new range gate marker”, of which displayed of is “cause[d]..” by the “display control function 172”, based on the “confirmation position” which is “presented on the ultrasonic image 90”, as illustrated in in S12 of FIG. 14. 
***the limitation has been interpreted in the alternative, requiring a new third position marker based on the confirmation position stored in the memory circuit to be displayed on a display image that is based on the new ultrasonic image data; or requiring a new third position marker based on the confirmation position stored in the memory circuit to be displayed on a display image that is based on the volume data.
Regarding claim 3, Tanaka teaches wherein the processing circuitry receives an operation to set a position of the second position marker on the display image (“The operator arranges a sampling gate in the long-axis cross-section of the blood vessel in the B mode image data (refer to the parallel double line depicted in the right illustration in FIG. 4). The operator or the control circuitry 18 then arranges a line marker at the position of a scan line that passes through the sampling gate and that allows scanning inside the collection cross-section (refer to the dotted line depicted in the right illustration in FIG. 4)” [0070]).
Regarding claim 4, Tanaka teaches wherein the processing circuitry causes blood-flow information extracted at the position of the first position marker, which is set due to the operation of the setting of the first position marker, to be displayed (“Here, blood flow velocity information obtained from Doppler information is not blood flow velocity information in the running direction of the blood vessel, but is blood flow velocity information in a direction of the scan line on the line marker [position]. Here, the angle between the blood flow direction (the running direction of the blood vessel) and the direction of the scan line [displayed on the display] is denoted as “θ”. The Doppler process circuitry 13 makes angle correction, using “1/cos θ”, to the blood flow velocity information obtained from the Doppler information, thereby obtaining the blood flow velocity information in the running direction of the blood vessel” [0070]).
Regarding claim 9, Tanaka teaches the processing circuitry
causes a first cross-sectional image, which corresponds to a scan cross-sectional surface on which the ultrasonic scanning is conducted, to be displayed (“The calculation circuitry 163 calculates collection position information, which is position information in volume data (volume data of another kind) that corresponds to a position from which blood flow velocity information is collected, on the basis of the running direction of the blood vessel in the volume data. Here, the position from which blood flow velocity information is collected is a collection range arranged in a collection cross-section to be scanned by the ultrasonic probe for collecting blood flow velocity information” [0078]), and
causes a second cross-sectional image at a position that corresponds to the first cross-sectional image to be displayed as the display image (“The calculation circuitry 163 calculates, as the collection position information, position information in the volume data that corresponds to both of the collection cross-section and the collection range. Specifically, on the basis of the running direction of a blood vessel contained in volume data (volume data of another kind), the calculation circuitry 163 calculates, in the volume data, position information of a collection range and a collection cross-section whereby collected blood flow velocity information has an error within a tolerable range. That is, the calculation circuitry 163 calculates, not in the actual space but in a virtual space in volume data of another kind from which a blood vessel region can be extracted, collection position information serving as position information of a collection range for collecting Doppler waveforms and of a collection cross-section in which the collection range is arranged” [0078]).
Regarding claim 10, Tanaka teaches wherein the processing circuitry is further configured to
cause a rendering image, generated during a rendering process on the volume data, to be displayed (“the guide image generation circuitry 164 uses two-dimensional image data generated from the volume data (volume data of another kind). This two-dimensional image data is, for example, VR image data of the X-ray CT volume data 100. The VR image data may be generated by the image generation circuitry 14 or may be generated by the guide image generation circuitry 164” [0079]), and
cause a cross-sectional position that corresponds to the first cross-sectional image and a cross-sectional position that corresponds to the second cross-sectional image to be displayed on the rendering image (“Then, on this two-dimensional image data [displayed on the rendering image], the guide image generation circuitry 164 superimposes, at a position based on the cross-section position information, a marker indicating a current scan cross-section of the ultrasonic probe 1, and also superimposes, at a position based on the collection position information, a marker indicating the collection range and the collection cross-section. Thus, the guide image generation circuitry 164 generates the guide image data. The guide image data serves as an image for navigation for the operator to perform an operation to move the ultrasonic probe 1” [0079]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054.  The examiner can normally be reached on Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.S./Examiner, Art Unit 3793                                                                                                                                                                                                        
/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793